Citation Nr: 0432720	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  94-46 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to the assignment of an initial compensable 
evaluation for diabetic retinopathy.

2.  Entitlement to an effective date earlier than July 18, 
2001, for the grant of service connection for diabetic 
retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from July 1965 to August 
1977.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted the veteran service 
connection and assigned a zero percent rating for bilateral 
eye disease, diagnosed as retinopathy, due to service-
connected diabetes mellitus, effective from July 18, 2001.  
The rating decision explained the effective date by noting 
that July 18, 2001 was the date of the earliest diagnosis of 
diabetic retinopathy.  

The veteran appealed a June 1993 RO decision that, in 
pertinent part, denied service connection for an eye disease 
manifested by loss of vision.  Subsequent RO decisions 
confirmed that denial and classified the veteran's eye 
disease as anterior ischemic optic neuropathy and, more 
recently, diabetic retinopathy.  The most recent VA 
examination, performed in July 1999, resulted in diagnoses of 
a history of bilateral anterior ischemic optic neuropathy and 
diabetic neuropathy.  (Emphasis added.)  As noted above, the 
September 2003 RO decision granted service connection for 
diabetic neuropathy.  The veteran indicated at his September 
2004 Travel Board hearing that the only two issues he is 
pursuing are entitlement to the assignment of an initial 
compensable rating for diabetic neuropathy with loss of 
visual acuity and an effective date for the grant of service 
connection for diabetic neuropathy, prior to July 18, 2001. 

During the pendency of the appeal, the veteran's claims file 
was transferred to the RO in Manila, as the veteran now 
resides within the jurisdiction of that VA regional office. 

During a September 2004 hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO, the veteran 
asserted that he had renal problems due to diabetes and 
wished to pursue a claim for service connection for that 
condition.  As this claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when any further action that is required on his 
part.


REMAND

The veteran contends that he is entitled to an effective date 
earlier than July 18, 2001, for the grant of service 
connection for diabetic retinopathy because the disability 
began in 1989, and he submitted his claim in 1992 or 1993.  
The Board has construed his August 2004 Notice of 
Disagreement with the RO's September 2004 RO decision 
granting service connection and a zero percent rating for 
diabetic neuropathy as also disagreeing with the July 18, 
2001 effective date of that grant.  See 38 C.F.R. § 20.201 
(2003); Gallegos v. Principi, 283 F.3d 1309 (2002).  The 
veteran presented testimony on both issues at his September 
2004 Travel Board hearing.  However, a Statement of the Case 
addressing the earlier effective date claim has not been 
issued to the veteran.  In light of the present procedural 
posture of this issue, the Board is obligated to remand the 
claim for proper development, to include issuance of a 
Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

The Board notes that the veteran submitted his claim for 
service connection for eye problems in July 1992.  This claim 
ultimately led to the September 2003 rating decision on 
appeal that granted service connection for diabetic 
retinopathy associated with diabetes mellitus, effective July 
18, 2001.  The rating decision on appeal explained the 
effective date by noting that July 18, 2001 was the date of 
the earliest diagnosis of diabetic retinopathy.  However, the 
report of a July 14, 1999 VA eye examination provides that 
the veteran was being treated by a Dr. M.S. for diabetic 
retinopathy.  The impression was history of bilateral 
anterior ischemic optic neuropathy (emphasis added), and 
background diabetic neuropathy.  

The provisions of 38 C.F.R. § 3.400(b)(2) specifically 
provide that the effective date of an award of compensation, 
based on an original claim, will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
While treatment records do not constitute informal claims 
when service connection has not yet been established for the 
condition (38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 
377 (1999)), in determining the correct effective date for 
the grant of service connection, the date the evidence of 
entitlement is submitted to VA is not relevant.  Rather, if 
the medical evidence indicates that the veteran suffered from 
the disorder retroactively and a claim for service connection 
was pending at that time (emphasis added), a retroactive 
effective date is applicable.  In other words, the "date 
entitlement arose" in 38 C.F.R. § 3.400(b)(2) may be prior to 
VA's receipt of the evidence of such entitlement.  McGrath v. 
Gober, 14 Vet. App. 28 (2000).
 
The veteran also contends that his diabetic neuropathy 
constitutes a compensable disability.  A preliminary review 
of the claims file indicates that additional development is 
required by the veteran's claim for entitlement to the 
assignment of an initial compensable evaluation for diabetic 
retinopathy associated with diabetes mellitus.  During his 
September 2004 hearing before the undersigned VLJ, the 
veteran essentially testified that his symptoms had worsened.  
He also stated that he had an upcoming eye appointment 
scheduled in November 2004 at a VA clinic, apparently in San 
Diego.  The Board finds that the veteran's treatment records 
must  be secured and he should be afforded a more current eye 
examination to determine the current severity of his diabetic 
neuropathy.  38 U.S.C.A. § 38 C.F.R. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should take appropriate 
action, including issuance of a Statement 
of the Case, on the appeal initiated by 
the veteran from the September 2003 
rating decision assigning an effective 
date for the grant of service connection 
for diabetic neuropathy, prior to July 
18, 2001.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.

2.  The RO should obtain the report of 
any November 2004 eye appointment 
conducted at a VA medical facility in 
Manila or San Diego, as well as any other 
relevant treatment records that have not 
already been obtained.  

3.  Then, the RO should schedule the 
veteran for a VA eye examination to 
determine the current severity of his 
service-connected diabetic retinopathy.  
The claims file must be made available to 
and reviewed by the clinician in 
conjunction with the examination.  The 
clinician should note the presence or 
absence of any localized scars, atrophy, 
or irregularity of the retina, centrally 
located, with irregular, duplicated 
enlarged or diminished image.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6011 (2004).  
All indicated studies, to include tests 
for visual acuity, should be 
accomplished.

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to the 
assignment of an initial compensable 
evaluation for diabetic retinopathy, 
under all applicable rating criteria, to 
include loss of visual acuity, if such is 
present and due to diabetic neuropathy,  
and an effective date for the grant of 
service connection for diabetic 
neuropathy, prior to July 18, 2001.  If 
any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




